EXHIBIT 10.1

 

FRAMEWORK AGREEMENT FOR CREDIT PRODUCTS

between

 

L. Kellenberger & Co. AG Maschinenfabrik, St. Gallen,
Heiligkreuzstrasse 28, 9008 St. Gallen

(hereinafter referred to as “the Borrower”)

 

and

 

CREDIT SUISSE

Mailing address: P.O. Box 564, 9001 St. Gallen

Contact address: St. Leonhardstrasse 3, 9000 St. Gallen

(the lender, hereinafter referred to as the “Bank”)

 

Amount of Credit Facility

 

CHF 7’500’000.00

 

 

 

Utilization

 

This credit facility can be used as follows

 

·                  as margin cover for over-the-counter (OTC) trades concluded
by the Bank up to the total amount of CHF 7’500’000.00 with maximum terms of 12
months

 

·                  as a guarantee limit up to the total amount of CHF
7’500’000.00

 

·                  as a documentary credit limit up to the total amount of CHF
7’500’000.00

 

The Bank reserves the right to refuse individual transactions relating to the
credit products above.

 

 

 

OTC Forex Transactions

 

Prior to concluding an “OTC forex transaction” the Bank may request that the
Swiss master agreement for over-the-counter (OTC) derivatives (“OTC master
agreement”) be agreed between the Borrower and the Bank in legally binding
fashion.

 

There is, however, no obligation on the part of the Bank to enter into any “OTC
forex transactions” (cf. “OTC master agreement”).

 

The “OTC master agreement” also applies to any other “OTC derivatives” which are
concluded independently of and outside the scope of this framework agreement
between the Bank and the Borrower.

 

 

 

Interest Rate

 

All debits to an account of the Borrower (see “Debiting of Accounts” below) that
lead to a negative balance of account will incur interest payable by the
Borrower from the date of the debit.

 

The interest rate is determined by the Bank based, among other things, on the
prevailing money and capital market conditions and

 

1

--------------------------------------------------------------------------------


 

 

 

the Bank’s risk assessment of the Borrower.

 

The Bank may at any time and with immediate effect adjust the interest rate
without any separate notice to reflect changes in the money and capital market
conditions and/or changes in the Bank’s risk assessment.

 

 

 

Commissions

 

For the utilization of the loan in the form of a current account overdraft, a
credit commission is payable by the Borrower as of the end of each quarter, in
the amount of 0.25% per quarter on the average outstanding loan amount.

 

For the contingent liabilities (e.g. guarantees, documentary credits and bills
of exchange) the commissions fixed by the Bank are owed.

 

 

 

Special Costs

 

All costs that the Bank incurs on the basis of the present Framework Agreement
and the associated loan arrangements, including any contingent liabilities of
the Bank, among others from pursuing or defending its rights, shall be met by
the Borrower at the Bank’s first request.

 

 

 

Financial Ratios

 

Adherence to the following financial ratios is mandatory:

 

Minimum Equity

The minimum equity means, (share capital, plus reserves, plus retained earnings,
minus long term intercompany accounts, minus other intercompany accounts except
intercompany trade accounts) must at no time fall below 35% of the balance sheet
total assets (according to the auditors’ report in accordance with Swiss
Auditing Standards) during the entire term of the credit relationship. The ratio
resulting from minimum equity divided by total assets.

 

 

 

Borrower’s Affirmative Obligations

 

·                  Obligation to Provide Information

The Borrower will inform the Bank without delay, of current business
developments and significant changes in its management and in its direct and/or
indirect ownership/control as well as other significant changes that could
influence the Borrower’s financial situation.

 

 

 

 

 

In particular, the Borrower will submit the following documents to the Bank:

 

· Quarterly:

·                  Statements including income statement, bookings and actual
backlog of the Borrower not later than 60 days after the end of each quarter

 

 

 

 

 

· Annually:

·                  Annual report including balance sheet, profit and loss
statement as well as appendices and auditor’s report of the Borrower within six
months after the end of each financial year

 

2

--------------------------------------------------------------------------------


 

 

 

·                  Budget figures, including the capital expenditure budget of
the Borrower within the first month of the budget year

·                  Group financial statements of Hardinge Inc. with auditors’
report within six months after the end of each financial year.

 

 

 

 

 

·                  Pari Passu

 

 

The Borrower undertakes to provide collateral for its current and future
obligations vis-à-vis third parties in their favour only if the Borrower
simultaneously provides the same collateral, or collateral accepted by the Bank
as equivalent, for all current and future obligations under this framework
agreement.

 

 

 

Borrower’s Negative Obligations

 

·                  Negative Pledge Clause

The Borrower undertakes, to the extent permitted by law, to refrain from
providing new or additional collateral in favour of a third party to secure
existing or future liabilities of the Borrower or a third party except cash
credits up to an amount of CHF 3’000’000.00 secured by charges on real estate.

 

 

 

Late Payment

 

The Borrower will be in default with immediate effect, without any reminder by
the Bank, if he/she/it fails to fulfil a payment obligation under this framework
agreement and/or any agreements based on the framework agreement when it falls
due.

 

In the event of late payment, the Bank is entitled to increase the interest rate
by 2% p.a. as of the due date, in case of a current account overdraft calculated
on the outstanding amount(s), but in any case to charge a minimum rate of 5%
p.a.

 

 

 

Ordinary Termination

 

·                  Framework agreement

This framework agreement may be terminated by either party at any time with
immediate effect.

 

Upon termination of the framework agreement, all limits and other utilization
options under this framework agreement lapse.

 

Where legally permissible, the Bank may, at its discretion, give early notice on
or terminate any of its contingent liabilities into which it has entered.

 

 

 

 

 

A credit limit, in particular a current account overdraft, may be terminated or
reduced by either party at any time with immediate effect.

 

 

 

Debiting of Accounts

 

All payments by the Bank on the basis and as a result of the obligations that it
has entered into by virtue of this framework agreement will be debited to an
account of the Borrower. Any negative balance of account resulting therefrom as
well as any interest (see “Interest” above), shall become immediately due and
payable by the Borrower at any time.

 

3

--------------------------------------------------------------------------------


 

Release from Contingent Liabilities/Cash Cover

 

If this framework agreement and/or a credit line for contingent liabilities is
terminated, the Bank is entitled to request the Borrower to release it from its
current contingent liabilities (e.g. by discharge) within 30 calendar days of
the termination.

 

If the Bank cannot or can only be partially released from the liability within
the above deadline or if a release of the Bank in full is proven to be
impossible from the outset, the Borrower is obliged to pay the total
countervalue of the outstanding contingent liabilities plus the interest,
commissions, fees, expenses and other costs specified by the Bank in Swiss
francs to an account designated by the Bank at the Bank’s first demand, to the
preclusion of any protests or objections. Upon payment into this account, the
corresponding account credit shall be deemed to have been pledged to the Bank by
the Borrower to indemnify the Bank against any recourse based on the existing
contingent liabilities.

 

 

 

Early Termination

 

Upon the occurrence of one of the following events, the Bank is entitled at any
time to declare all credit products with an agreed notice period granted under
this framework agreement, plus all accrued interest, commission and fees, to be
immediately due and payable, on an accelerated basis:

 

 

 

 

 

·                  the Borrower is more than 30 calendar days in default on an
interest payment or a repayment of principal;

·                  the Borrower has breached any other obligation under this
framework agreement and/or under any agreements based hereon and has failed or
was unable to restore the proper contractual situation within 30 calendar days
after written notice from the Bank;

·                  the credit facility is used for a purpose other than the
purpose mentioned above under “Purpose of Credit Facility”;

·                  bankruptcy proceedings have been instituted against the
Borrower or a third party providing collateral, one of them has been granted a
debt restructuring moratorium or deferral of bankruptcy, or one of them has
concluded a judicial or extrajudicial debt restructuring agreement;

·                  there has been a change in direct or indirect
ownership/control in respect of the Borrower to the extent of 50 %
ownership/control except for internal restructuring actions within Hardinge
Inc.;

·                  there has been a change in direct or indirect
ownership/control in respect of Hardinge Inc. to the extent of 50%
ownership/control;

·                  owing to default and/or maturity clauses, another loan or
similar obligation entered into by the Borrower has been terminated early;

·                  in the Bank’s view, the Borrower’s asset and/or revenue
situation has deteriorated significantly;

 

4

--------------------------------------------------------------------------------


 

 

 

·                  the auditor’s report contains a material qualification.

 

 

 

 

 

The Bank is entitled at its discretion to declare an acceleration of the due
date of the loan, either immediately or at a later point in time.

 

 

 

Credit Risk Hedging

 

In order for the Bank to directly or indirectly insure or hedge credit risk
arising from this credit relationship or collateral underlying the credit, the
Bank may, at any time, disclose data and information associated with the credit
relationship and the credit risk evaluation required for buying credit
protection or credit insurance from a third party. Such hedging and insurance
transactions do not entail a transfer of all or any part of this credit
relationship or its servicing to a third party.

 

Data and information may be disclosed to third parties in Switzerland or abroad,
namely to hedging or insurance providers, such as banks, financial institutions,
credit insurers, hedge funds or to other entities offering credit protection. In
the context of such hedging transactions data and information may also be
disclosed to other parties involved within the scope of such hedging or
insurance transactions, such as rating agencies.

 

These third parties shall be obliged to keep such transferred data and
information confidential and to handle it securely which is subject to the local
legal and regulatory provisions governing secrecy and data protection
obligations.

 

 

 

Additional Agreements and Special Contractual Terms

 

The additional agreements that must be concluded or have already been concluded
in accordance with the terms of this framework agreement and the agreed loan
products (including the special contractual terms applicable to the individual
loan products) form an integral part of this framework agreement.

 

 

 

General Conditions

 

The Bank’s “General Conditions including the Safe Custody Regulations”
supplement this framework agreement.

 

 

 

Place of Performance

 

The place of performance is the location of the Swiss branch of the Bank with
which the Borrower has a contractual relationship. For Borrowers whose present
or future domicile is outside Switzerland, the place of performance is also the
place of debt enforcement (“special domicile” as defined in Art. 50 par. 2 of
the Federal Law on Debt Collection and Bankruptcy).

 

 

 

Applicable Law and Place of Jurisdiction

 

This framework agreement and the agreements based on this framework agreement
are subject to and shall be construed in accordance with Swiss law.

 

The Borrower recognizes the exclusive jurisdiction of the courts of Zurich or of
the location of the branch of the Bank with which the contractual relationship
exists. The Bank also has the right to bring legal action against the Borrower
before any other competent court.

 

5

--------------------------------------------------------------------------------


 

Issuance/Signing of Agreement

 

This framework agreement is being issued and signed in duplicate. The Borrower
and the Bank shall each receive one specimen hereof.

 

This framework agreement replaces the Framework Agreement For Loans dated
12.12.2008, but shall not effect any novation of the Borrower’s existing debts
as defined in Art. 116 of the Swiss Code of Obligations.

 

 

CREDIT SUISSE

 

 

 

L. Kellenberger & Co. AG

 

 

 

 

Maschinenfabrik, St. Gallenn

 

 

 

 

[Borrower’s name/company name as per commercial register]

 

 

 

 

 

 

 

 

 

 

/s/ Armin Signer

 

/s/ Christian Peters

 

/s/ Peter Huersch

Armin Signer

 

Christian Peters

 

Peter Huersch

 

 

 

 

Borrower’s signature

 

 

 

 

 

 

 

 

 

 

Zürich, 12. August 2009

 

 

 

St. Gallen, 20 August 2009

 

 

 

 

Place and date

 

 

“General Conditions including Safe Custody Regulations”

 

6

--------------------------------------------------------------------------------


 

General Conditions

 

These General Conditions govern the relationship between Credit Suisse AG
(hereinafter referred to as Bank) and its clients subject to any special
agreement and the established rules of banking practice. For the sake of
clarity, the Bank uses only masculine pronouns in its forms. These are to be
understood as including both sexes.

 

Art. 1 Identity check

The Bank undertakes to check carefully the identity of its clients and their
authorised agents. The client is liable for any damage resulting from failure to
recognise falsifications or incorrect identification provided that the Bank has
exercised the degree of due care usual in banking transactions.

 

Art. 2 Legal incapacity

The client is liable for any damage resulting from his incapacity to act
provided that such incapacity to act was not apparent to the Bank on exercising
the degree of due care usual in banking transactions. The client is liable in
all cases for any damage or loss resulting from incapacity on the part of his
authorised agent or other third party.

 

Art. 3 Communications from the Bank

Communications from the Bank are deemed to have been duly transmitted if sent to
the last address supplied to the Bank by the client.

 

Art. 4 Errors in transmission

Damage resulting from the use of postal services, fax, telephone, telex, e-mail
and other means of communication or transport, such as from loss, delay,
misunderstandings, mutilation or duplicate dispatch is to be borne by the client
provided that the Bank has exercised the degree of due care usual in banking
transactions.

 

Art. 5 Defective execution of instructions

In the event of damage resulting from the defective execution, late execution or
non-execution of instructions (with the exception of instructions relating to
stock exchange transactions), the Bank’s liability is limited to an amount equal
to the loss of interest, unless its attention has been expressly directed to the
risk of more extensive damage at the time of and in respect of such
instructions.

 

Art. 6 Saturday an official holiday

In business transactions with the Bank, Saturday shall be treated as an official
Bank holiday.

 

Art. 7 Complaints

Complaints by a client relating to the execution of instructions as well as to
other communications must be lodged immediately upon receipt of the
communication concerned and at the latest within the particular period specified
by the Bank. If the Bank fails to send a communication which the client expects,
the client must nevertheless lodge his complaint as if he had received the
communication by ordinary mail. Any damage arising from delay in making a
complaint is to be borne by the client. Objections concerning account or
safekeeping account statements must be submitted within one month of receipt.
Upon expiry of this period the statement is deemed to have been approved.

 

Art. 8 Right of lien and set-off

The Bank has a right of lien on all assets it holds for the account of a client
whether in its own custody or placed elsewhere and a right of set-off as regards
all funds credited to a client’s account in respect of all claims which the Bank
may have against the client, irrespective of the due dates of such claims or
currencies in which they are expressed. Immediately upon default by the client
the Bank shall be entitled to dispose, either by forced sale or in the open
market, of any assets over which it has a right of lien.

 

Art. 9 Accounts

The Bank reserves the right to alter its interest and commission rates at any
time, e.g. in the event of changes in market conditions and to advise the client
of such change in writing or by other suitable means. No deductions are allowed
from interest and commissions due to the Bank. Any expenses, taxes or other
charges are to be borne by the client. If the client gives several instructions,
the total amount of which exceeds his available balance, the Bank will decide at
its discretion which of the instructions to carry out, in whole or in part,
irrespective of the date they bear or the date of their receipt by the Bank.

 

Art. 10 Accounts in foreign currencies

The Bank’s assets corresponding to the client’s credit balances in foreign
currency are held in the same currency in or outside of the country whose
currency is involved. The client bears proportionately to his share all the
economic and legal consequences which, as a result of measures taken by the
country in question, affect all the Bank’s assets in the country of the currency
or in the country where the funds are invested. The obligations of the Bank
arising from accounts in foreign currencies will be discharged exclusively at
the place of business of the branches or offices at which the accounts in
question are held solely through the establishment of a credit entry at a Bank
branch, a correspondent bank or a bank nominated by the client in the country of
the currency.

 

7

--------------------------------------------------------------------------------


 

Art. 11 Drafts, cheques and other instruments

The Bank reserves the right to debit the client’s account with unpaid drafts,
cheques or other instruments, previously credited or discounted. Pending the
settlement of any outstanding debit balance, the Bank retains a claim to payment
of the total amount of the draft, cheque or similar instrument, plus related
claims against any party liable under the instrument, whether such claims
emanate from the instrument or exist for any other legal reason.

 

Art. 12 Termination of business relationship

The Bank or the client may terminate the business relationship at any time and
at either’s own discretion. The Bank may in particular cancel credit facilities
at any time and demand repayment of debts without notice.

 

Art. 13 Outsourcing of operations

The Bank reserves the right to outsource, in whole or in part, certain areas of
business (e.g. funds transfer and securities operations).

 

Art. 14 Applicable law and venue for legal proceedings All legal relations
between the client and the Bank are governed by Swiss law. The exclusive venue
for any kind of legal proceedings is Zurich or the place of business of the
Swiss branch of the Bank with which the contractual relationship exists. The
Bank also reserves the right to take legal action against the client before any
other competent court.

 

Art. 15 Bank customer secrecy

All agents, employees and representatives of the Bank are obliged by law to
treat the business transactions of the client with confidentiality. The client
releases the Bank from its obligation to secrecy in so far as this is necessary
to safeguard the legitimate interests of the Bank: 0 in the case of legal
proceedings against the Bank initiated by the client 0 to secure claims of the
Bank and enable it to make use of securities of the client or third parties 0 to
collect claims by the Bank against the client 0 in the case of client
accusations against the Bank in public or to the authorities in Switzerland or
abroad 0 to the extent the terms applying to transactions in foreign securities
or rights demand disclosure. All legal obligations imposed upon the Bank to
disclose information are expressly reserved.

 

Art. 16 Amendments to the General Conditions

The Bank reserves the right to amend the General Conditions at any time. The
client will be notified in writing or by other suitable means.

 

8

--------------------------------------------------------------------------------


 

Safe Custody Regulations

General Provisions

 

Art.1 Validity

These Safe Custody Regulations shall apply, in addition to the General
Conditions of the Bank, to all assets and other objects of value (hereinafter
called “Safe Custody Assets”) accepted by the Bank for safe custody. These
Regulations shall be supplementary to any special contractual agreements or
special regulations for special safe custody accounts.

 

Art. 2 Acceptance of Safe Custody Assets

The Bank will accept a) securities for safe custody and administration, as a
rule in open safekeeping accounts b) precious metals for safe custody, as a
rule in open safekeeping accounts c) money market and capital market investments
not issued in the form of securities for entry and administration in open
safekeeping accounts d) documents of title or documents evidencing entitlements
for safe custody, as a rule in open safekeeping accounts e) valuables and other 
ppropriate objects for safe custody, as a rule in sealed safe deposit
arrangements. Separate regulations shall apply to sealed safe deposit
arrangements. The Bank may refuse to accept Safe Custody Assets without stating
any reasons.

 

Art. 3 Verification of Safe Custody Assets

The Bank may verify Safe Custody Assets delivered to the Bank by the depositor
or by third parties for the account of the depositor for authenticity and
blocking or freezing notifications, without thereby assuming any liability for
such verification. In particular, the Bank shall be obliged to undertake
administrative acts only after such verification is completed. Accordingly, the
Bank shall not be obliged during the verification period to execute any sales
orders or other transactions in which the assets must be released to a third
party against payment. The Bank shall undertake the verification of the Safe
Custody Assets in accordance with the resources and documents at its disposal.
Foreign Safe Custody Assets may be given to the depository or another suitable
agent in the relevant country for verification.

 

Art. 4 Book-entry securities with a similar function as securities

Certificated Securities and book-entry securities with a similar function for
which no physical certificates are issued shall be treated the same. The
rules on commission (art. 425 et seq. Swiss Code of  bligations) shall apply to
the relationship between the depositor and the Bank.

 

Art. 5 Duty of due Care of the Bank

The Bank shall exercise the same degree of due care in safeguarding the Safe
Custody Assets as if such assets were the property of the Bank.

 

Art. 6 Delivery and disposal of the Safe Custody Assets

The depositor may at any time, subject to notice periods and provisions of the
law as well as pledges, charges, liens, rights of retention or set-off and other
similar entitlements of the Bank, demand that the Safe Custody Assets be
delivered to him or put at his disposal. The usual time to effect delivery in
the market concerned must be observed. The Safe Custody Assets shall be
transported or dispatched for the account and at the risk of the depositor. If
no instructions are received from the depositor, the Bank may insure and declare
the value of the Safe Custody Assets at its own discretion.

 

Art. 7 Remuneration of the Bank

The remuneration of the Bank shall be calculated according to the fee tariff in
force at the time. The Bank reserves the right to change the fee tariff at any
time. Changes shall be notified to the depositor in an appropriate manner.

 

Art. 8 Duration of the Agreement

The Agreement shall generally be for an indefinite period The legal
relationships established by these Regulations shall not lapse upon the death,
incapacity or bankruptcy of the depositor.

 

Art. 9 Amendments to the Safe Custody Regulations

The Bank may amend the Safe Custody Regulations at any time. Amendments shall be
notified to the depositor in writing or another appropriate manner.

 

Special Provisions for

Open Safekeeping Accounts

 

Art. 10 Form of safekeeping

The Bank is explicitly authorised to deposit Safe Custody Assets with third
parties in its own name but for the account and at the risk of the depositor.
Unless instructed to the contrary, the Bank is also authorised to hold the Safe
Custody Assets in collective deposit according to their type or to deposit them
with a central collective

 

9

--------------------------------------------------------------------------------


 

depository. Depositors shall have a right of co-ownership based on the ratio of
Safe Custody Assets deposited by them to all Safe Custody Assets in the
collective depository, provided that the collective depository is in
Switzerland. This does not include Safe Custody Assets which, because of their
form or for other reasons, have to be kept separately in safe custody. Safe
Custody Assets held abroad shall be subject to the laws and customs of the place
of deposit. If the applicable law of the foreign country renders it difficult or
impossible for the Bank to return assets deposited abroad or to transfer the
proceeds from the sale of such assets, then the Bank shall only be obliged to
procure for the depositor a claim for the return of property or payment of the
sums involved, provided that such a claim exists and is assignable. Safe Custody
Assets in registered form may be registered in the name of the depositor. The
depositor hereby accepts the disclosure of its name to the third party
depository. Alternatively the Bank may register the assets in its own name or in
the name of a third party, in either case for the account and at the riskof the
depositor, especially if it is not customary or possible to register the assets
in the name of the depositor. Safe Custody Assets redeemable by drawings may
also be held according to their type in collective safe custody; drawn lots
shall be allocated amongst the depositors by the Bank, using a method which
guarantees all depositors the same chance of inclusion in the sub-drawing as
under the main drawing.

 

Art. 11 Administration

The Bank shall, without specific instructions from the depositor, attend to the
usual administrative matters such as the collection of dividends and interest,
repayments of principal, monitoring of drawings, redemptions and maturities,
conversions and subscription rights, etc. and shall also normally require
depositors to take the measures incumbent on them pursuant to par. 2 of this
article. In this regard the Bank shall rely on the customary information media
available to it but does not assume any responsibility therefore. The Bank shall
notify the depositor on the deposit statement or by other means if it is unable
to administer individual assets in the usual manner. The administrative actions
in respect of registered shares without coupons shall be carried out only if the
address for delivery of dividends and subscription rights is that of the Bank.
Unless otherwise agreed, it shall be the responsibility of the depositor to take
all other measures to obtain and preserve the rights accruing on the Safe
Custody Assets, in particular to issue instructions for the handling of
conversions, the exercise, purchase or sale of subscription rights and the
exercise of conversion rights. If instructions from the depositor are not 
eceived in time, the Bank shall be authorised, but not obliged, to act at its
discretion (including to debit the customer’s account, for example when
exercising subscription rights).

 

Art. 12 Postponed printing of certificates

If it is intended to postpone the issuance of certificates for the duration of
the deposit for safe custody with the Bank, the Bank shall be explicitly
authorised to a) cause the respective certificates to be cancelled upon their
delivery into the safekeeping account b) carry out the usual administrative
actions for the account of the depositor during the safe custody and give the
issuer the necessary instructions and obtain the necessary information, and c)
demand the physical issuance of the certificates on behalf of the depositor upon
their delivery out of the safekeeping account.

 

Art. 13 Fiduciary Acceptance of Safe Custody Assets

If it is not customary or possible for title to the Safe Custody Assets to be
vested in the depositor, the Bank may purchase the Safe Custody Assets or cause
them to be purchased in its own name or in the name of a third party and to
exercise the rights arising thereunder or cause them to be exercised, at all
times for the account and at the risk of the depositor.

 

Art. 14 Credits and debits

Amounts (principal, income, fees, expenses, etc.) shall be credited or debited
to the account pursuant to the booking instructions as agreed, unless instructed
otherwise by the depositor. Such amounts shall be converted into the currency of
the relevant account if necessary. Changes to the account instructions must be
received by the Bank at least 5 bank business days before the transaction falls
due.

 

Art. 15 Statements

The Bank shall provide the depositor with a statement of the Safe Custody Assets
in the safekeeping account, as a rule at the end of the year. The statement may
also include other assets which are not subject to the Safe Custody Regulations.
Safekeeping account valuations shall be based on nonbinding prices and market
values taken from the usual bank sources of information. The Bank shall not
assume any liability for the accuracy of these valuations or for further
information relating to the posted assets.

 

10

--------------------------------------------------------------------------------


 

Conditions for Payment Transactions

 

The following conditions govern the relationship between the client and Credit
Suisse AG for both domestic and crossborder payments.

 

For the sake of clarity, the Bank uses only masculine pronouns in its forms.
These are to be understood as including both sexes.

 

1. Requirements for the Execution of a Payment Order

All of the following requirements must be fulfilled before Credit Suisse AG can
execute a payment instruction (hereinafter “payment order”) on behalf of a
client or one or more of the client’s authorized representatives (hereinafter
collectively referred to as “the instructingparty”):

 

a) Payment Order Specifications

The instructing party must provide Credit Suisse AG with the following details:

 

􀂃 the account number of the account to be debited, or the IBAN (“International
Bank Account Number”) derived from this account number

􀂃 the last name and first name or company name and the place of domicile of the
client

􀂃 the payment amount, including specification of currency

􀂃 the IBAN or the account number of the account to be credited of the
beneficiary

􀂃 the last name and first name or company name and the place of domicile of the
beneficiary

􀂃 the BIC (“Bank Identifier Code”) and/or name and address of the beneficiary’s
financial institution

�� the desired date of execution of the payment order.

 

For payment orders to be processed according to the SEPA (Single Euro Payments
Area) payments standards, they must be denominated in euros and contain the BIC
of the beneficiary’s financial institution as well as the IBAN of the
beneficiary’s account (such transactions will hereinafter also be referred to as
“SEPA transactions”). These details must be complete, precise, and free of any
internal contradiction.

 

b) Available Funds

In order for the transaction to be processed, the client must have a sufficient
account balance or a sufficient account credit limit at the time of execution at
least equivalent to the amount of the payment order.

 

c) Power of Disposal

Credit Suisse AG must be in no doubt as to the instructing party’s power of
disposal over the funds in question.

 

d) No Disposal Restraints/Restrictions

In particular, there must be no legal or regulatory provisions, no orders by
authorities, and no agreements (e.g. pledges of account balance) that would
rule out execution of the payment order in question. For collective orders,
these requirements must be fulfilled for each individual payment order.
Otherwise, the entire collective order may be rejected (see Para. 3 below).

 

2. Execution of a Payment Order

If the requirements of Para. 1 above have been fulfilled, Credit Suisse AG will
execute the payment order on the date specified by the instructing party;
however, such execution will also be subject to Para. 7 (Credit and Debit Date)
and Para. 11 (Cut-Off Times) below. In the event of deficient or incomplete
information as per Para. 1a) above, Credit Suisse AG is entitled but not
obligated to nonetheless execute the payment order if this information can be
corrected and/or supplemented by Credit Suisse AG in a manner free from doubt.
Credit Suisse AG will decide at its discretion whether or not to execute a
payment order despite insufficient funds. When a payment order is executed, the
account specified by the instructing party will be debited on the date of
execution (= value date).

 

3. Rejection of the Payment Order

If one or more of the requirements set out in Para. 1 above are not fulfilled,
and as a result the payment order is not executed, or if the execution is
rejected by another party involved in the payment (e.g. by a clearing house or
by the beneficiary’s financial institution) after the instructing party’s
account has been debited, Credit Suisse AG will inform the instructing party
within a reasonable timeframe and in an appropriate manner about the reason for
the rejection and, provided the payment amount has already been debited,
re-credit the transferred amount to the relevant account by means of a reverse
transfer. In the event that this requires a currency conversion, this process
will be subject to Para. 9 (Currency Conversion/Exchange Risk) below. Where
Credit Suisse AG itself is in a position to eliminate the cause of the rejection
of the payment order, it is entitled but not obligated to re-execute the payment
order without consulting the instructing party.

 

4. Credit

Incoming payments are credited to the account as per the IBAN or account number
specified in the payment order (subject to Paras. 5 and 6 below). If the amount
being transferred is denominated in a currency different from that in which the
specified account is denominated, Credit Suisse AG may credit this amount to an
account of the client denominated in the appropriate currency.

 

11

--------------------------------------------------------------------------------


 

5. Waiver of Data Comparison

Where the client is the beneficiary, he acknowledges that the payment amount
will be credited solely on the basis of the IBAN or account number specified,
without any comparison being made between these details and the name and address
of the beneficiary. Credit Suisse AG nonetheless reserves the right to undertake
this comparison at its discretion and to reject the payment order  in the event
of discrepancies. Where a rejection occurs for this reason, Credit Suisse AG is
entitled to inform the  inancial institution of the instructing party about the
discrepancies in question. Where the client is the instructing party, he
acknowledges that the payment amount will be credited by the financial
institution of the beneficiary solely on the basis of the IBAN or account number
specified, without any comparison being made between these details and the name
and address of the beneficiary. The financial institution of the beneficiary may
nonetheless reserve a similar right to undertake this comparison at its
discretion and to reject the payment order in the event of discrepancies.

 

6. Reverse Transfers of Incoming Payments

Incoming payments for which no or a non-existent IBAN or account number is
specified, and incoming payments that cannot be credited for any other reason
(in particular legal or regulatory provisions, orders by authorities, revoked
accounts) are transferred back to the financial institution of the instructing
party. For incoming payments that are not processed according to the SEPA
payments standards, Credit Suisse AG reserves the right to undertake the booking
despite the absence of the IBAN or  ccount number, if the data transferred to
Credit Suisse AG leaves no doubt as to the identity of the beneficiary
indicated. In the event of a reverse transfer, Credit Suisse AG is entitled to
inform all parties involved in the transaction (including the instructing party)
of the reason for the unsuccessful credit.

 

7. Credit and Debit Date

If a credit or debit date falls on a Saturday, a Sunday, or an official holiday,
Credit Suisse AG is entitled to effect the credit or debit on the next bank
working day, unless otherwise agreed with the client. As the instructing party,
the client acknowledges that the crediting of payment amounts to the  eneficiary
may also be delayed as a result of foreign regulations with respect to official
holidays and bank working days.

 

8. Credit and Debit Advice Slips

Advice slips notifying the client about payment debits and credits will be
provided in an appropriate manner within one month at the latest, except where
special agreements are in place with respect to the timing, manner, and type of
advice slip.

 

9. Currency Conversion/Exchange Risk

If no account exists in the currency of the amount to be debited or
(re-)credited, this amount will be credited or debited to an account as
determined by Credit Suisse AG denominated in another currency in the absence of
instructions from the client to the contrary. The conversion will take place at
the exchange rate used by Credit Suisse AG for this transaction at the time the
transaction is processed. Any price risks (e.g. for a re-crediting in the event
of a rejection/reverse transfer as per Paras. 3 and 6 above) are borne by the
client.

 

10. Fees

Credit Suisse AG is entitled to charge fees for the execution of payment orders,
the processing of incoming payments, and for currency conversions. It is
entitled to debit these fees directly from an account of the client. Credit
Suisse AG may change these fees at any time. The applicable fees and any changes
thereto will be communicated to the client in an appropriate manner.

 

11. Cut-Off Times

Cut-off times will be communicated to the client in an appropriate manner. If a
payment order is submitted by the client after the corresponding cut-off time,
the payment will normally be executed on the next bank working day.

 

12. Data Processing / Forwarding

As the instructing party, the client agrees that his data — in particular his
name, address, IBAN or  account number, and other details as set out under Para.
1a) above — will be disclosed in connection with the processing of domestic and
cross-border payment orders to the banks involved (particularly domestic and
foreign correspondent banks of Credit Suisse AG), to the operators of payments
systems both within Switzerland and abroad (e.g. Swiss Interbank Clearing), to
SWIFT (Society for Worldwide Interbank Financial Telecommunication), and to
beneficiaries both within Switzerland and abroad. In addition, the client agrees
that all parties involved in the transaction may for their part transfer the
data for further processing or for storage purposes to mandated third parties in
other countries. In addition, the client acknowledges that data transmitted
abroad is no longer protected by Swiss law, but is instead subject to the law of
the foreign jurisdiction in question, and that foreign laws and orders by
authorities may require this data to be passed on to governmental authorities or
other third parties.

 

13. Applicable Law

These Conditions are governed exclusively by Swiss law.

 

12

--------------------------------------------------------------------------------


 

14. Changes to the Conditions

Credit Suisse AG reserves the right to change these Conditions at any time. Any
such changes will be communicated to the client by Credit Suisse AG in an
appropriate manner 30 days before they enter into force, and will be deemed to
have been approved by him unless a written objection is received within a month
of said communication.

 

15. Further Special Contractual Conditions Affecting Payment Transactions

Further special contractual conditions of Credit Suisse AG pertaining to payment
transactions shall be reserved. In cases where these further special conditions
contradict these Conditions, the former shall take precedence to these
Conditions.

 

16. General Conditions

In all other respects, the General Conditions of Credit Suisse AG apply.

 

13

--------------------------------------------------------------------------------